                                                                    New York              Paris
                                                                    Northern California   Madrid
                                                                    Washington DC         Tokyo
                                                                    São Paulo             Beijing
                                                                    London                Hong Kong


                                                                                  USDC SDNY
Paul Spagnoletti                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
Davis Polk & Wardwell LLP   212 450 4577 tel
450 Lexington Avenue        212 701 5577 fax
                                                                                  DOC #:
New York, NY 10017          paul.spagnoletti@davispolk.com                        DATE FILED: 2/18/2020

February 13, 2020

VIA ECF
Honorable Lorna G. Schofield, United States District Judge
Thurgood Marshall U.S. Courthouse, 40 Foley Square
New York, New York 10007
Re:     Am. Bankers Ass’n v. SS&C Techs., Inc. No. 19-CV-11592

Dear Judge Schofield:
We represent defendant SS&C Technologies, Inc. (“SS&C”) in the above-referenced action.
Pursuant to § I.B.2 of Your Honor’s Individual Rules and Procedures (“Your Honor’s Rules”), we
write to request an adjournment and stay of SS&C’s obligations to exchange initial disclosures
pursuant to Fed. R. Civ. P. 26(a)(1). Consistent with § III.A.3 and § III.C.2 of Your Honor’s
Rules, SS&C will be filing a pre-motion letter detailing the grounds for a forthcoming motion to
compel arbitration and, in the alternative, to dismiss Plaintiff’s Copyright Act claim tomorrow,
February 14, 2020. In short, the contract governing the parties’ dispute has a clear arbitration
provision that necessitates arbitration of all claims brought in the complaint.
SS&C recognizes that § III.C.2 of Your Honor’s Rules states that the Court will not stay discovery
“[a]bsent extraordinary circumstances” and submits that such circumstances are present here
because the complaint was filed in violation of an express arbitration provision in the contract that
governs the parties’ dispute. Requiring the parties to proceed with initial disclosures would be
contrary to the plain language of the contract agreed to by Plaintiff and subvert the goals and
benefits of arbitration. See e.g., Horton v. Dow Jones & Co., Inc., No. 18 CIV. 4027, ECF. No. 25
(S.D.N.Y. Jun. 21, 2018) (Schofield, J.) (staying all discovery pending resolution of motion to
compel); Medidata Sols., Inc. v. Veeva Sys. Inc., No. 17 CIV. 589, ECF No. 46 (S.D.N.Y. Mar. 13,
2017) (Schofiled, J.) (granting adjournment of initial disclosures and pre-trial conference pending
resolution of motion to compel arbitration.).
During the parties’ January 30, 2020 Rule 26(f) conference, SS&C objected that discovery would
be premature and inefficient because of its anticipated motion to compel arbitration. On
February 11, 2020, in an email to Plaintiff, SS&C reiterated that discovery, including initial
disclosures, was not appropriate at this time in light of its planned motion. On February 13, 2020,
SS&C again stated that it believed that the parties should not proceed with initial disclosures until
after they receive the Court’s guidance at the upcoming conference on February 25, 2020.
SS&C will also reiterate this objection in the joint letter and proposed case management plan to
be filed on February 18, 2020, in compliance with the Court’s January 10, 2020 order (ECF No.
19).
Plaintiff’s counsel has advised us that Plaintiff does not consent to the requested adjournment
and stay of SS&C’s obligations to exchange initial disclosures because Plaintiff believes this
                                                          2                                 February 13, 2020


        action is properly before Your Honor. Plaintiff proposed a deadline of February 18, 2020 for the
        parties’ initial disclosures, but nevertheless served initial disclosures on February 13, 2020 and
        took the position that initial disclosures were due on this date. In light of SS&C’s repeated
        objections to proceeding with discovery and the initial disclosures, and planned objection in the
        proposed discovery plan, Fed. R. Civ. P. 26(a)(1)(C) does not require SS&C to serve initial
        disclosures within fourteen days of the Rule 26(f) conference. See Fed. R. Civ. P. 26(a)(1)(C)
        (“A party must make the initial disclosures at or within 14 days after the parties’ Rule
        26(f) conference unless a different time is set by stipulation or court order, or unless a party
        objects during the conference that initial disclosures are not appropriate in this action and states
        the objection in the proposed discovery plan.”) (emphasis added).

        SS&C previously requested an extension of its time to move, answer, or otherwise respond to
        Plaintiff’s complaint, which was granted by the Court on January 9, 2020. SS&C has not
        otherwise requested an adjournment of any dates or deadlines in this action.


Defendant's proposed motion to compel arbitration (see Letter
                                                                        Respectfully submitted,
at Dkt. No. 24) and Plaintiff's anticipated response letter, as
well as the parties' differing views on a discovery stay, will be
                                                                        /s/ Paul Spagnoletti
discussed at the initial conference. Until further Order, the
parties need not make Rule 26 initial disclosures.
                                                                        Paul Spagnoletti
The February 25, 2020, 10:30 a.m. initial conference is
adjourned until February 27, 2020, at 2:30 p.m. The parties
are reminded that their joint letter and proposed case
management plan are due at least 7 days before the
conference. SO ORDERED.

The Clerk of Court is respectfully directed to close Dkt. No. 22.

Dated: February 18, 2020
       New York, New York
